Case 1:19-cv-00916-AJN-BCM Document 56 Filed 12/26/19 Page 1of1

 

SGI Em

FS Gee ee ;
i H i
Soh a fet de abe os ,

 
  
 
  

 

BRT te

108 West 39" Street, Suite 602 Louis M. Leon, Esq.

    

 

 

 
  

 

 

~* Willianr @afaro; Esq-" won Fy ONT
UAT ADMIETED-NNY, CA, MD ePEC 3 0 2019 New York, New York 10018 Associate
fee Email: heafara@cdfaraesa Cont” Telephone: 212.583.7400 ADMITTED IN NY
perm cameemnns wean Stay Som eres zaase ranma Facsimile: 212.583.7401 Email: /eon@icafuroesg.com
Amit Kumar, Esq. wine. cafaroesy. Cony,
Managing Attorney Andrew S. Buzin, Esq.
ADMITTED IN NY & NJ Of Counsel
Email: akumar@cafarvesg. com ADMITTED IN NY, FL & DC
December 26, 2019 +130 [ty
Via ECF SO ORDERED: “ ——
Honorable Alison Nathan, U.S.D.J. { 4 pee
United States District Court
Southern District of New York
500 Pearl Str HON. ALISON J: NATHAN
earl Street UNITED STATES DISTRICT JUDGE

New York, New York 10007

Re: Francisco Bautista v. Venture 2275, et al
Case No.: 19-cv-00916 (AJN)
Your Honor:

This firm represents all Plaintiff, Francisco Bautista, in the above-referenced wage and
hour action brought against Defendants, Venture 2275 LLC and Anthony Nisthalal, for alleged
violations of the Fair Labor Standard Act and the New York Labor Law. We write to request an
extension of time for Plaintiff to file a motion for reconsideration related to the Court’s Order,
dated December 12, 2019. This is our first request for an extension of this deadline.

On December 11", counsel for the parties appeared for a post-discovery status
conference. In the resulting written Order, dated December 12, 2019, the Court memorialized
the major points from its verbal Order at the status conference. However, due to the holidays
this week, during which all of our staff was out of the office, the undersigned (who remained at
the office) was unable to submit his intended motion for reconsideration. As such and because
the undersigned will be on vacation for the next two weeks, we request that the deadline to file
this motion, which is today,' be extended to January 10, 2020. Prior to making this application,
we asked defense counsel for his consent, but he failed to get back to us. Thus, we respectfully
ask the Court to grant our request.

 

_ ° Respectfully submitted,
Plaintiff's request is hereby granted. No

further extensions will be allowed. /s/
SO ORDERED. Louis M. Leon, Esq. (LL 2057)

 

 

 

 

 

' We apologize to the Court for making this last-minute request. However, we believed that we would be able to
submit the motion by today’s deadline. However, once it became clear that this would not be possible, we reached
out to defendants to obtain their consent and subsequently made this application.

 

 
